Case: 17-11401      Document: 00514577657         Page: 1    Date Filed: 07/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 17-11401
                                                                                   Fifth Circuit

                                                                                 FILED
                                 Conference Calendar                         July 30, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

WILLIAM LEE MAGLICCO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-190-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent William Lee
Maglicco in his appeal of his revocation of supervised release and resulting
seven-month sentence has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Maglicco has not filed a response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11401     Document: 00514577657    Page: 2   Date Filed: 07/30/2018


                                 No. 17-11401

     During the pendency of this appeal, Maglicco completed the sentence
imposed upon revocation of supervised release and was released from custody.
Because no additional term of supervised release was imposed, the instant
appeal is moot.      See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly, the appeal is
DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED
as unnecessary.




                                      2